UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                    ________________________

                    Nos. 95-40954 & 95-40995
                        Summary Calendar
                    ________________________


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                             versus


                      JOHN WESLEY CLUBB and
                        HELEN RUTH CLUBB,

                                              Defendants-Appellants.


________________________________________________________________

          Appeals from the United States District Court
                for the Eastern District of Texas
                  (1:95-CR-83-1 & 1:95-CR-83-2)
_________________________________________________________________
                          July 30, 1996

Before DAVIS, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John Wesley and Helen Ruth Clubb appeal the denial of their

motions to dismiss an indictment charging them with conspiracy to

possess, and possession with the intent to distribute, marijuana,

contending that the civil forfeitures of currency, pursuant to 21



     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
U.S.C. § 881(a)(4), and real property, pursuant to 21 U.S.C. §

881(a)(7), bar their criminal prosecution under the Double Jeopardy

Clause of the Fifth Amendment.

     The    currency     forfeited     under   21    U.S.C.    §    881(a)(4)    was

forfeited summarily in an administrative proceeding after the

Clubbs failed to file a claim.             Because only property that is

unclaimed or unowned may be so forfeited, our court has held that,

by definition, summary forfeiture proceedings neither place an

individual in jeopardy nor constitute punishment.                      See United

States v. Arreola-Ramos, 60 F.3d 188, 192 (5th Cir. 1995).                       The

Clubbs’ contention that their petition for restoration of the

currency, filed after the conclusion of the forfeiture proceeding,

comprised     an     appearance   in     the   forfeiture          proceeding,   is

unavailing.        See United States v. Morgan, 84 F.3d 765, 768 (5th

Cir. 1996) (a “petition for remission or mitigation does not

contest the administrative forfeiture because it does not trigger

judicial forfeiture proceedings nor make the petitioner a party to

any proceeding which can result in punishment for double jeopardy

purposes”).

     The contentions regarding the forfeiture of real estate,

pursuant to 21 U.S.C. § 881(a)(7), are foreclosed by the Supreme

Court’s very recent decision in United States v. Ursery, ___ U.S.

___, ___ S. Ct. ___, 1996 WL 340815,           *14-*16 (1996) (applying two-

stage   analysis,      and   concluding   that      in   rem   civil    forfeiture


                                       - 2 -
pursuant to § 881(a)(7) was neither “punishment” nor criminal for

purposes of the Double Jeopardy Clause, because (1) Congress

intended forfeitures under § 881 to be civil, and (2) there was

little evidence, much less the “clearest proof”, that forfeiture

proceedings under § 881(a)(7) “are so punitive in form and effect

as   to   render   them   criminal   despite   Congress’   intent   to   the

contrary”).

                                                    AFFIRMED




                                     - 3 -